11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Gladys Hernandez,                             * From the 385th District
                                                Court of Midland County,
                                                Trial Court No. CV47188

Vs. No. 11-11-00182-CV                        * July 18, 2013

Select Medical Corporation and Select         * Memorandum Opinion by McCall, J.
Specialty Hospital-Midland, Inc.,               (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that there is error
in the order below. Therefore, in accordance with this court’s opinion, the order of
the trial court is modified to provide that all costs are taxed against Gladys Hernandez.
As modified, we affirm the order of the trial court. The costs incurred by reason of
this appeal are taxed against Gladys Hernandez.